DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received October 6, 2021 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments, filed October 6, 2021, with respect to the rejection(s) of claim(s) 1-10 and 14-16 under 35 U.S.C. 102 and 11-13 and 17-22 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US20120021282A1 (Katou) and further in view of US20150050554A1 (Fukumine)..

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “binder comprises PVDF”.  It is noted, this is not consistent with the requirement stated in claim 1 and in the instant specification. The claim should ready the binder comprises a partially halogenated binder, or unsaturated PVDF, in order to be consistent with claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20120021282A1 (Katou) and further in view of US20150050554A1 (Fukumine).


Regarding claim 1, Katou teaches a positive electrode for a nonaqueous electrolyte secondary battery and a method for producing the same [abs]. Katou teaches a process of 
Fukumine teaches a binder composition for a secondary battery positive electrode [abs]. Fukumine teaches the binder comprising an at least partially halogenated hydrocarbon polymer [0079-0082; 0102; i.e. the method of introducing the hydrophilic group in the polymer constituting the binder during the production step of the above mentioned binder (the method of copolymerizing the monomer having the hydrophilic group); or the method of obtaining the polymer by carrying the hydrogenation reaction to the hydrogenated unsaturated polymer and polymer unit capable of forming the conjugated diene monomer, then mixing the hydrogenated polymer and ethylene based unsaturated carboxylic acid or the anhydride thereof]. And further Fukumine teaches the cathode slurry the binder comprises one or more conjugated dienes [i.e. maleic anhydride 0052]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katou in view of Fukumine, as doing so --the dispersibility of the positive electrode active material becomes excellent, and the uniform positive electrode can be obtained. Also, the resistance in the positive electrode is reduced; as a result, the secondary battery showing excellent cycle characteristic can be obtained. Further, the binding property between the current collector becomes good, and the positive electrode structure can be maintained even after repeating the charge and discharge, and excellent cycle characteristic can be obtained [0102].


Regarding claim 2, modified Katou teaches the process of claim 1 wherein the additive is capable reacting with a double unsaturation when formed on said binder so as to reduce a rate of crosslinking of the binder [i.e. additive is maleic anhydride 0015, 0038-0039, 0047; please refer to the rejection of claim 1]
Regarding claim 4, modified Katou teaches the process of claim 1 wherein the one or more conjugated dienes are formed by reaction of the binder with the cathode active material [please refer to the rejection of claim 1].
Regarding claim 5, modified Katou teaches wherein the additive is a dienophile [i.e. maleic anhydride 0053].
Regarding claim 6, modified Katou teaches the process of claim 5 wherein the additive comprises one or more electron withdrawing groups conjugated to an unsaturation between two carbons [i.e. maleic anhydride 0053] .
Regarding claim 7, modified Katou teaches the process of claim 1 wherein the additive comprises an unsaturation between two carbons [i.e. maleic anhydride-0053; 0102]. It is noted, that maleic anhydride comprises an unsaturation between two carbons.
Regarding claim 8, modified Katou teaches the process of claim 7 wherein the additive comprises one or more electron withdrawing groups conjugated to the unsaturation[ i.e. maleic anhydride-0053; 0102].
Regarding claim 9, modified Katou teaches the process of claim 7 wherein the additive is comprises a 5-6 membered ring, wherein said unsaturation is within said ring [i.e. maleic anhydride-0053]. It is noted, that maleic anhydride comprises a 5-6 membered ring, wherein said unsaturation is within said ring.
Regarding claim 10, modified Katou teaches the process of claim 9 wherein the 5-6 membered ring comprises a heteroatom selected from the group consisting of an N, O, or S [i.e. 
Regarding claim 14, modified Katou teaches wherein the additive comprises an anhydride [0053; i.e. maleic anhydride].

Regarding claim 15, modified Katou teaches the binder comprises PVDF [0102].

Regarding claim 16, modified Katou teaches the solvent comprises NMP [0022].
Regarding claim 17, Katou is silent with respect to the formula Li1+xMO2+y. Fukumine teaches the cathode active material is defined by the formula Li1+xMO2+y [0147] and M comprises one or more transition metals [i.e. Co, Fe, Ti]; wherein  0.1≤x≤0.3 and -0.3≤y≤0.3 [Fukumine 0147-0148; it is noted, Fukumine teaches various cathode active material formulas which read on the instant claim]. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katou in view of Fukumine, as doing so --the dispersibility of the positive electrode active material becomes excellent, and the uniform positive electrode can be obtained. Also, the resistance in the positive electrode is reduced; as a result, the secondary battery showing excellent cycle characteristic can be obtained [0154-0155].


Regarding claim 18, modified Katou teaches the process of claim 17 wherein M comprises Ni at 10 mole% or greater relative to total M [Fukumine 0148; i.e. 0.5 ; falls within claimed range]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 19, modified Katou teaches the process of claim 17 wherein Ni is 50 mole% or greater. [Fukumine 0148; i.e. 0.5 ; falls within claimed range]. 
Regarding claim 21, modified Katou teaches process of claim 17 wherein M comprises one or more of Ni, Co, Mn, Mg, Ti, Cr, Fe, Y, Ga, Sb, W, Sc, Zr, Nb, Mo, Zn, Cu, In, Ge, or Al (Co; 0148). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katou to use the Co in the cathode active material as taught by Ofer, as Ofer teaches these materials have excellent electrochemical properties, including improved cycling stability and improved capacity [0025].

Regarding claim 22, modified Katou teaches the process of claim 17 wherein M comprises Ni and one or more of Co, Al, Ti, Mn, or Mg (Co; 0148). 


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20120021282A1 (Katou) and further in view of US20150050554A1 (Fukumine) and US20120196182A1 (Yao).

Regarding claim 11, Katou teaches the process of claim 8 however is silent in regards to wherein the additive is a benzoquinone wherein the one or more electron withdrawing groups is at position 2, 3, 5 or 6. Yao teaches a positive electrode active material for a secondary battery [abs]. Yao teaches the additive is a benzoquinone wherein the one or more electron withdrawing groups is at position 2, 3, 5 or 6 [0011-14, 1,4-benzoquinone]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katou to include the benzoquinone taught by Yao, as Yao teaches it has a high initial discharge capacity and excellent cycle characteristics and is suitable compound for secondary batteries [0006]. 

Regarding claim 12, Katou teaches the process of claim 11 wherein Katou is silent in regards to the electron withdrawing groups comprise a halogen. Yao teaches the electron withdrawing groups comprise a halogen [0013]. ]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katou to include the the electron withdrawing groups comprise a halogen taught by Yao, as Yao teaches it has a high initial discharge capacity and excellent cycle characteristics and is suitable compound for secondary batteries [0006]. 

Regarding claim 13, modified Katou teaches the process of claim 12 wherein the halogen is a fluorine [0014].




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20120021282A1 (Katou) and further in view of of US20150050554A1 (Fukumine) and US20140197357A1 (Ofer)

Regarding claim 20, modified Katou teaches the process of claim 17, however is silent with respect to wherein Ni is 80 mole% or greater. Ofer teaches Lithium nickel oxide (LiNiO2) materials having a layered structure and are desirable as lithium battery cathode materials [0005].
Ofer teaches the Ni  range to be 0.1 mole to 0.79 mole; [0035] the range is close to the claimed range but not overlapping]. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katou to use the nickel content in the cathode active material as recited in the claim as Ofer teaches these materials have excellent electrochemical properties, including improved cycling stability and improved capacity [0025] and one would expect the performance of the battery to behave similarly. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Improving the Understanding of the Redox Properties of Fluoranil Derivatives for Cathodes in Sodium-Ion Batteries; Ku Hyun Jung, Gyeong Seok Jeong, Prof. Ji Bong Joo (June 2019)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729